STATE OF MICHIGAN

                          COURT OF APPEALS



AUTOMOBILE CLUB INSURANCE                                        UNPUBLISHED
ASSOCIATION,                                                     February 11, 2016

              Plaintiff-Appellee,

v                                                                No. 324202
                                                                 Wayne Circuit Court
AUTO-OWNERS INSURANCE COMPANY,                                   LC No. 14-004676-AV

              Defendant-Appellant.


Before: CAVANAGH, P.J., and RIORDAN and GADOLA, JJ.

PER CURIAM.

        Defendant, Auto-Owners Insurance Company (Auto-Owners), appeals by leave granted1
an order of the Wayne Circuit Court, which affirmed the 19th District Court’s entry of judgment
in favor of plaintiff, Automobile Club Insurance Association (ACIA), and against Auto-Owners.
The district court entered judgment after denying Auto-Owners’s motion for summary
disposition and granting ACIA’s motion for partial summary disposition. We affirm.

                                    I. BACKGROUND FACTS

         On December 21, 2011, Morgan Engelhardt was attempting to cross a curved part of
Rochester Road in Troy, Michigan, on foot when she was struck by a vehicle that was insured by
ACIA. As a result of the accident, Morgan sustained multiple broken bones and lacerations.
Initially, ACIA believed that it was in priority position under Michigan’s no-fault act, MCL
500.3101 et seq., to pay personal protection insurance (PIP) benefits to Morgan. ACIA paid
benefits to Morgan, but later learned that Morgan’s father, David Engelhardt, was insured by
Auto-Owners. ACIA filed the instant lawsuit in an attempt to obtain reimbursement from Auto-
Owners for the benefits it paid to Morgan, arguing that Morgan was domiciled with David at the
time of the accident so Auto-Owners was in priority position to pay Morgan PIP benefits.




1
 Auto Club Ins Ass’n v Auto-Owners Ins Co, unpublished order of the Court of Appeals, entered
March 31, 2015 (Docket No. 324202).


                                              -1-
       At a deposition, David testified that Morgan lived at his home, located just outside of Bay
City, Michigan, while she was in high school. In August 2009, shortly after Morgan graduated
from high school, she moved into an apartment with her boyfriend for several months. After
they moved out of the apartment, Morgan and her boyfriend lived at David’s home for three to
four weeks. From August 2010 to August 2011, Morgan lived in a variety of locations,
including the homes of her boyfriend’s parents, multiple apartments in the Bay City area, as well
as two rehabilitation centers in order to address her substance abuse. From August 2011 until the
date of the accident, it is known that Morgan lived in the Detroit area, Chicago, Illinois, and
Atlanta, Georgia.

        During this time, David told Morgan that she was always welcome to stay with him
provided that she was not using drugs. Although Morgan took most of her possessions with her
after high school, she kept some old clothes, a bin or two, and furniture at David’s home. David
had moved some exercise equipment into Morgan’s bedroom, but stated that he would remove
the equipment if she chose to return home. David testified that at the time of the accident, he
was paying Morgan’s cell phone bill and providing her insurance. In addition, Morgan used
David’s address as her mailing address and listed it on her identification card. Before the
accident, Morgan expressed to David that she did not want to stay with him because his home
was too far outside of Bay City and because they did not get along very well.

                                       II. DISCUSSION

       Auto-Owners argues that the circuit court erred by affirming the district court’s ruling
that Morgan was domiciled with David at the time of the accident. We disagree.

                                 A. STANDARD OF REVIEW

       We review de novo decisions made on motions for summary disposition. Coblenz v City
of Novi, 475 Mich. 558, 567; 719 NW2d 73 (2006). We also review de novo a circuit court’s
affirmance of a district court’s denial of a motion for summary disposition. First of America
Bank v Thompson, 217 Mich. App. 581, 583; 552 NW2d 516 (1996). “Summary disposition
under MCR 2.116(C)(10) is appropriately granted where no genuine issue of material fact
remains and the moving party is entitled to judgment as a matter of law.” Grange Ins Co of Mich
v Lawrence, 494 Mich. 475, 489-490; 835 NW2d 363 (2013). “We review a motion brought
under MCR 2.116(C)(10) by considering the pleadings, admissions, and other evidence
submitted by the parties in the light most favorable to the nonmoving party.” Latham v Barton
Malow Co, 480 Mich. 105, 111; 746 NW2d 868 (2008).

                        B. DOMICILE UNDER THE NO-FAULT ACT

        Michigan’s no-fault act determines which insurer is in priority position to pay PIP
benefits in the event of a motor vehicle accident involving a claimant who was not an occupant
of a vehicle. Specifically, MCL 500.3115 states the following:

               (1) Except as provided in subsection (1) of section 3114, a person
       suffering accidental bodily injury while not an occupant of a motor vehicle shall


                                               -2-
       claim personal protection insurance benefits from insurers in the following order
       of priority:

              (a) Insurers of owners or registrants of motor vehicles involved in the
       accident.

             (b) Insurers of operators of motor vehicles involved in the accident.
       [Emphasis added.]

MCL 500.3114(1), the exception referenced in MCL 500.3115(1), states that “a personal
protection insurance policy . . . applies to accidental bodily injury to the person named in the
policy, the person’s spouse, and a relative of either domiciled in the same household, if the injury
arises from a motor vehicle accident.” (Emphasis added.) Therefore, the insurer of the owner or
operator of the motor vehicle involved in the accident, ACIA, is in priority position to pay PIP
benefits to Morgan, unless, at the time of the accident, Morgan was domiciled with David, who
was insured by Auto-Owners.

         In Grange, 494 Mich. at 493, our Supreme Court addressed the meaning of the word
“domicile” in the context of MCL 500.3114(1) and held that the Legislature intended to adopt
the common-law meaning of “domicile” when it drafted the statute. The Court thus defined a
person’s “domicile” as “the place where a person has his true, fixed, permanent home, and
principal establishment, and to which, whenever he is absent, he has the intention of returning.”
Id. (citation and quotation marks omitted). The Court distinguished a person’s domicile from his
residence, holding that a person may have more than one residence, but only one domicile at a
time. Id. at 494-495. “[A] man retains his domicile of origin upon his birth until he changes it,
by acquiring another; and so each successive domicile continues, until changed by acquiring
another.” Id. at 494 (citation omitted). “Generally, the determination of domicile is a question
of fact,” however, if “the underlying facts are not in dispute, domicile is a question of law for the
court.” Fowler v Auto Club Ins Ass’n, 254 Mich. App. 362, 364; 656 NW2d 856 (2002).

       Michigan courts have applied a number of factors to determine where an individual is
domiciled for purposes of the no-fault act. In Workman v Detroit Auto Inter-Ins Exch, 404 Mich.
477; 274 NW2d 373 (1979), the Court held that courts should consider the following factors:

       (1) the subjective or declared intent of the person of remaining, either
       permanently or for an indefinite or unlimited length of time, in the place he
       contends is his “domicile” or “household”; (2) the formality or informality of the
       relationship between the person and the members of the household; (3) whether
       the place where the person lives is in the same house, within the same curtilage or
       upon the same premises; (4) the existence of another place of lodging by the
       person alleging “residence” or “domicile” in the household. [Id. at 496-497
       (citations omitted).]

In Dairyland Ins Co v Auto Owners Ins Co, 123 Mich. App. 675, 681; 333 NW2d 322 (1983), this
Court considered this issue in the context of “the particular problems posed by young people
departing from the parents’ home and establishing new domiciles as part of the normal transition
to adulthood.” In such a context, this Court said that courts should also consider (1) “whether

                                                -3-
the claimant continues to use his parents’ home as his mailing address,” (2) “whether he
maintains some possessions with his parents,” (3) “whether he uses his parents’ address on his
driver’s license or other documents,” (4) “whether a room is maintained for the claimant,” and
(5) “whether the claimant is dependent upon the parents for support.” Id. at 682.

       Regarding the first Workman factor, the subjective or declared intent of the claimant,
David testified that Morgan said she did not want to stay with him because his home was too far
outside of Bay City and because they did not get along very well.2 The second factor, the
formality or informality of the relationship between the claimant and members of the household,
weighs in favor of ACIA. David is Morgan’s father, and although he testified that he struggled
to maintain a good relationship with Morgan, he made it clear that she was free to come and go
from his home as she pleased. In addition, David testified that he cared for Morgan when she
was in trouble, including one instance when she was the victim of domestic violence. The third
Workman factor, whether the place where the claimant lives is on the same premises as the
alleged domicile, does not apply to the present case.3 The final Workman factor, the existence of
another place of lodging, appears to favor Auto-Owners because Morgan did not reside with
David at the time of the accident.

        However, David testified that Morgan has lived a transient lifestyle since graduating from
high school. From August 2009 until the date of the accident, Morgan lived in an apartment with
her boyfriend, various homes and apartments in the Bay City area, multiple drug rehabilitation
centers, and unidentified locations in Detroit, Chicago, and Atlanta. At the time of the accident,
Morgan was staying in a hotel in Troy, Michigan. These locations should be considered
Morgan’s residences, not her domicile, because there is insufficient evidence that she developed
a significant enough connection to any of these new locations to establish a new domicile. See
Grange, 494 Mich. at 494 (“[A] man retains his domicile of origin . . . until he changes it . . . by
acquiring another.”) (citation omitted). As ACIA persuasively argues in its appellate brief, Auto-
Owners fails to establish that Morgan ever established a domicile apart from David’s home. A
conclusion that Morgan did establish a new domicile would necessarily be based upon pure
speculation given the record before us.

       The factors set forth in Dairyland are also particularly important in this case because it
involves the unique circumstances posed by a young person transitioning into adulthood.


2
  Although Morgan did not express any intent to live in David’s household indefinitely, this
Court has previously noted that the factor of intent “should not be given too much weight as to
children, especially young adults, where most children do not intend to reside indefinitely with
their parents.” Rossmann v Titan Ins Co, unpublished opinion of the Court of Appeals, issued
May 15, 2012 (Docket No. 302720); see also Dobson v Maki, 184 Mich. App. 244, 253; 457
NW2d 132 (1990) (holding that a young adult was domiciled in his father’s home despite the fact
that “it was not his intention to reside permanently or indefinitely with his father”).
3
  In Workman, 404 Mich. at 487, the Court was trying to determine whether the claimant was
domiciled with her father-in-law when she had been living in a trailer on the same premises as
the father-in-law before her motor vehicle accident.


                                               -4-
Regarding the first Dairyland factor, whether the claimant continues to use her parents’ home as
her mailing address, David testified that Morgan uses his home as a mailing address and that he
has received a stack of bills addressed to Morgan. The second factor, whether the claimant
maintains some possessions with her parents, also weighs in favor of ACIA. David testified that
Morgan has kept one or two bins of personal items at his home, including some old clothes,
furniture, and her high school graduation cap. The third and fourth factors, whether the claimant
uses her parents’ address on her driver’s license or other documents and whether a room is
maintained for the claimant, also weigh in favor of ACIA. David testified that Morgan’s
identification card lists his address as her home. Although David testified that he has moved
exercise equipment into Morgan’s bedroom, he also stated that he would remove it if she chose
to return home. The final factor, whether the claimant is dependent on the parents for support,
also weighs in favor of ACIA. David testified that at the time of the accident, he was paying for
Morgan’s cell phone bill and providing her health insurance.4

        In light of the fact that the majority of the Workman and Dairyland factors weigh in favor
of Morgan being domiciled with David, the circuit court did not err by affirming the judgment of
the district court.

       Affirmed.



                                                             /s/ Mark J. Cavanagh
                                                             /s/ Michael J. Riordan
                                                             /s/ Michael F. Gadola




4
  As the district court noted, this Court addressed a situation very similar to the one presented
here in Auto Club Ins Ass'n v Frankenmuth Mut Ins Co, unpublished opinion per curiam of the
Court of Appeals, issued November 29, 2012 (Docket No. 305592), which we find persuasive.
See MCR 7.215(C)(1). In Auto Club, unpub op at 3, the Court held that a claimant was
domiciled with her mother even though the claimant moved out of the mother’s house seven
years earlier and lived in various motels and with friends throughout the years. The Court noted
that although the mother had converted the claimant’s bedroom into a computer room, the room
was still maintained for the claimant because it contained a pull out couch for her to sleep on. Id.


                                                -5-